Title: From Thomas Jefferson to Steuben, 21 December 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council December 21. 1780

I have received authority from the Legislature, to provide cloathing and blankets for the troops by seizing the same which will be accompanied by endeavors to purchase. Agents are out procuring salted beef and others setting out to procure pork in as large quantities  as they are to be had to be stored on the Roanoke and its navigable waters. Ten thousand barrels of flour will certainly be provided. The number of waggons which have been delivered to the Continental Q.M. since the date of Genl. Gates’s requisition I have not yet been able to procure a return of, nor the quantities of spirit delivered to the continental commissary. Considerable deliveries of both articles have been made. Any other measures which may have been taken by the Assembly for further compliance with the requisitions of Genl. Greene are yet uncommunicated to me. As arms were never among the requisitions made by Congress on the several states, this state never supposed it woud be expected they shoud provide that article for their quota of Continental troops. They have only had in view to procure from time to time as many as might arm their militia when necessity required the calling them into service. From this stock they have furnished arms for Continental use till it is so reduced that they have not the smallest prospect of being able from the State magazines to spare as many as will Arm their new continental Levies.
I am with great respect sir, Your mo. ob: servt.,

Th: Jefferson

